DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised Therefore, the examiner is unable to discern what qualifies as “substantially in parallel” as claimed in claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 14-19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder, et al (“Efficient Multi-Rate Video Encoding for HEVC-Based Adaptive HTTP Streaming”, January 2018, IEEE Transactions on Circuits and Systems for Video Technology, VOL. 28, No. 1, pages 143-157)

Claim 1 is an independent claim and Schroeder discloses a method for encoding of HEVC video at multiple quality levels comprising: 
encoding a first segment (for adaptive HTTP streaming, the video representations must be segmented in the time domain into individually decodable segments, page 144, section “A. HEVC encoder”) at a highest quality level of the multiple quality levels (highest quality encoded as reference, page 143, right column, 2nd para.; quality level 37, page 145, section “C. Metrics”); 
(for adaptive HTTP streaming, the video representations must be segmented in the time domain into individually decodable segments, page 144, section “A. HEVC encoder”) at a lowest quality level of the multiple quality levels (lower quality dependent encodings, page 143, right column, 2nd para.; quality level 22, page 145, section “C. Metrics”); 
determining a block structure and reference frame parameters from the first segment and the second segment (multi-rate encoding method that reuses the coding unit structure information (block structure as claimed) from the reference encoding, page 143, 3rd para.; motion vectors (MVs)  can be reused for dependent encodings, page 143, right column, 3rd para.;  MVs at lower quality encodings are very similar to the MVs from the high-quality reference encoding, page 151, section “B. Information Reuse”); 
encoding a plurality of segments at one or more quality levels between the highest quality level of the first segment and the lowest quality level of the second segment, the encoding based at least in part on the determined block structure and reference frame (multi-rate encoding that reuses the coding unit structure and…motion vectors, page 143, right column, 3rd para.); and 
outputting an HEVC encoded video at a plurality of quality levels comprising the highest quality level, the lowest quality level and the one or more quality levels (HEVC encoding at different qualities…multi-rate HEVC encoder, see abstract, see also FIG. 2).  

As per claim 2, claim 1 is incorporated and Schroeder further discloses wherein the encoding of the plurality of segments is performed substantially in parallel (see FIG. 1). 

As per claim 3, claim 1 is incorporated and Schroeder further discloses wherein encoding the first segment at the highest quality level comprises encoding at a highest bitrate and encoding the second (see page 144, section “A. HEVC encoder” and FIG. 2).  

As per claim 4, claim 3 is incorporated and Schroeder further discloses wherein information from encoding the first segment is used in encoding the second segment (encoding information from the reference (highest quality representation) is passed to lower quality dependent encodings, page 143, 2nd para.).  

As per claim 5, claim 1 is incorporated and Schroeder further discloses wherein the determined block structure and reference frame are configured to shorten a rate distortion optimization process for encoding the plurality of segments (we propose methods to reuse the information such that the RD optimization (RDO) in the dependent encodings is constrained, page 144, 1st para.).  

As per claim 6, claim 1 is incorporated and Schroeder further discloses wherein encoding the first segment, the second segment and the plurality of segments uses an encoder configuration comprising a parameter for controlling content generation (multi-rate encoder with fixed quantization parameter (QP) encoding, page 144, left column, 1st para.).  

As per claim 7, claim 6 is incorporated and Schroeder further discloses wherein the parameter comprises one or more of a segment size, a bitrate, a resolution, and an encoding setting (QP shows an encoding setting as claimed, page 144, left column, 1st para.).  

As per claim 8, claim 1 is incorporated and Schroeder further discloses further comprising storing the HEVC encoded video at the plurality of quality levels in a storage (compressed video content is made available on an HTTP server at different bitrates (and thus different qualities), page 143, “I. Introduction”).  

As per claim 10, claim 8 is incorporated and Schroeder further discloses wherein the storage comprises a content delivery network (HTTP streaming, see abstract; page 156, section “I. Introduction” and section “X. Conclusion”).  

Claim 11 is an independent claim and Schroeder discloses a system for encoding HEVC video at multiple quality levels, the system comprising: 
one or more computers and one or more storage devices, the one or more storage devices storing instructions that when executed cause the one or more computers to implement an encoding system comprising (inherent in HTTP streaming, abstract): 
an encoder service configured to encode video content (multi-rate encoding in HTTP streaming, see abstract); 
an encoder coordinator node supported by a machine learning module (multi-rate encoding system using machine learning, page 144, right column, 2nd para.); and 
one or more encoder nodes configured to perform encodings (multi-rate encoder, see FIG. 1).  

As per claim 14, claim 11 is incorporated and Schroeder further discloses wherein the encoder service supports a plurality of streaming protocols (streaming at different qualities, see abstract).  

As per claim 15, claim 11 is incorporated and Schroeder further discloses wherein the one or more encoder nodes is further configured to instantiate a plurality of encoder submodules (multi-rate encoder encoding reference and dependent encodings (where each dependent encoding shows an encoder submodule as claimed, see FIG. 1).  

As per claim 16, claim 11 is incorporated and Schroeder further discloses wherein the one or more encoder nodes is further configured to connect an input to an output (raw video input through multi-rate encoder to output adaptive HTTP streaming representations, see FIG. 1).  

As per claim 17, claim 11 is incorporated and Schroeder further discloses wherein the one or more encoder nodes is further configured to apply a codec configuration on an input video file (HEVC encoder, see page 144, “A. HEVC encoder”; HEVC encodings, abstract).  

As per claim 18, claim 11 is incorporated and Schroeder further discloses wherein the one or more encoder nodes is further configured to implement a given encoder configuration (multi-rate encoder with fixed quantization parameter (QP) encoding, page 144, left column, 1st para.).  

As per claim 19, claim 18 is incorporated and Schroeder further discloses wherein the encoder configuration is provided by the encoder coordinator node (multi-rate encoder with fixed quantization parameter encoding, page 144, left column, first para.).  

As per claim 24, claim 11 is incorporated and Schroeder further discloses wherein the one or more storage devices comprises a content delivery network (HTTP streaming, see abstract, page 143, “I. Introduction”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, and further in view of Weil, et al (Pub. No. US 2021/0099739 A1 hereinafter referred to as Well).

As per claim 9, claim 8 is incorporated and Schroeder does not specifically disclose, but Weil teaches, wherein the storage comprises a cloud-based storage (content provider generating multiple encoded bitrate versions, para. [0018]; computer system with cloud computing resources to perform the described functions, para. [0063]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Well’s cloud-based encoding system with Schroeder’s encoding system because it would have allowed for the use of known computing structures to be utilized in the encoding process.


claim 12, claim 11 is incorporated and Schroeder does not specifically disclose, but Weil teaches, wherein the encoding system is cloud-based (content provider generating multiple encoded bitrate versions, para. [0018]; computer system with cloud computing resources to perform the described functions, para. [0063]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Weil’s cloud-based encoding system with Schroeder’s encoding system because it would have allowed for the use of known computing structures to be utilized in the encoding process.

As per claim 13, claim 11 is incorporated and Schroeder further discloses wherein the encoder service supports a plurality of formats (multiple resolutions, see FIG. 2).  Schroeder further hints at a plurality of codecs (HTTP streaming for HEVC and H.264/AVC, see abstract and page 143, right column, 1st para.), but does not specifically disclose wherein the encoder service supports a plurality of formats.  However, in the analogous art, Weil teaches wherein the encoder service supports a plurality of formats (see para. [0019]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Weil’s encoding system with Schroeder’s encoding system because it would have allowed for a more adaptive overall system supporting various content types.

As per claim 22, claim 11 is incorporated and Schroeder further discloses wherein the one or more storage devices comprises a storage configured to store a video input file to be encoded by the encoding system (raw video in adaptive HTTP streaming, FIG. 1).  
(content provider generating multiple encoded bitrate versions, para. [0018]; computer system with cloud computing resources to perform the described functions, para. [0063]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Weil’s cloud-based encoding system with Schroeder’s encoding system because it would have allowed for the use of known computing structures to be utilized in the encoding process.


As per claim 23, claim 11 is incorporated and Schroeder further discloses wherein the one or more storage devices comprises a storage configured to store a video output file encoded by the encoding system (encodings for adaptive HTTP streaming representations, FIG. 1).  
Schroeder does not specifically disclose, but Weil teaches, a cloud-based storage (content provider generating multiple encoded bitrate versions, para. [0018]; computer system with cloud computing resources to perform the described functions, para. [0063]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Weil’s cloud-based encoding system with Schroeder’s encoding system because it would have allowed for the use of known computing structures to be utilized in the encoding process.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, and further in view of Heng (Pub. No. US 2015/0030071 A1 hereinafter referred to as Heng).

claim 20, claim 11 is incorporated and Schroeder does not specifically disclose, but Heng teaches, wherein the one or more encoder nodes is configured to apply a filter on an input video file (adaptive bit rate streaming with encoding steps including deblocking filter, para. [0016]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Heng’s encoding process with Schroeder’s encoding process because it would have allowed for known encoding steps to be incorporated in the encoding process. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, and further in view of Joliveau, et al (US Patent No. 10,708,331 B1 hereinafter Joliveau).

As per claim 21, claim 11 is incorporated and Schroeder fails to disclose, but Joliveau teaches, wherein the one or more encoder nodes is configured to extract and embed one or both of a caption and a subtitle (segments may be encoded in multiple versions differing in bit rate…subtitle track, col. 3, lines 65-67; col. 4, lines 1-2).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Joliveau’s encoding with Schoeder’s encoding because it would have allowed for various types of known video information to be included in the encoding process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2016/0205407 A1 – generally teaches encoding segments at a plurality of different bitrates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.